Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00396-CR

                                         IN RE Darrick OLIVER

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 26, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 20, 2013, relator filed a petition for writ of mandamus complaining of the trial

court’s failure to rule on his motion for speedy trial and seeking an order compelling the trial court

to commence trial in the underlying criminal proceeding. Counsel has been appointed to represent

relator in the trial court. We conclude that appointed counsel for relator is also his counsel with

respect to the issues presented in this original proceeding. See Gray v. Shipley, 877 S.W.2d 806,

806 (Tex. App. — Houston [1st Dist.] 1994, orig. proceeding).

           Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498

(Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro se

petition for writ of mandamus will be treated as presenting nothing for this court’s consideration.



1
 This proceeding arises out of Cause Nos. 2012CR1567 and 2012CR1844, styled The State of Texas v. Darrick D.
Oliver, pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.
                                                                                       04-13-00396-CR


See id. The court is of the opinion that relator is not entitled to the relief sought and the petition

for writ of mandamus is accordingly denied. TEX. R. APP. P. 52.8 (a).

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-